DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 10,700,124) in view of O'Brien (US 2020/0227474).
Regarding claim 1, Yang discloses, in FIG. 7 and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode (109), a bottom electrode (110), and a dielectric layer (104) between the top electrode and the bottom electrode; and 
performing a charge particle treatment on at least one of the plurality of layers of the memory stack, wherein the charge particle treatment is applied to a hard mask (130) arranged over the memory stack and the bottom electrode of the memory stack (see Yang, column 4, lines 16-60; column 7, lines 34-62).
Yang does not explicitly disclose forming a metal interconnect electrode.
O’Brian teaches a metal interconnect electrode (116) (see O’Brian, FIG. 6, [0059], [0105]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang to include forming a metal interconnect electrode, as taught by O’Brian, in order to connect the memory stack to an access transistor (see O’Brian, [0102], [0105]).
Regarding claim 2, Yang in view of O'Brien teaches the method of claim 1.
O’Brian teaches wherein the memory stack (104, 101) is formed on the metal interconnect electrode (116), wherein dimensions (in horizontal direction) of the memory stack are larger than the metal interconnect electrode (see O’Brian, FIG. 6), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Yang in view of O'Brien teaches the method of claim 2.
O’Brian teaches wherein the metal interconnect electrode (116) is formed on a surface of a metal interconnect layer (618) (see O’Brian, FIG. 6, [0114]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Yang in view of O'Brien teaches the method of claim 3.
O’Brian teaches wherein the metal interconnect layer (618) is formed in an inter-level dielectric (620) over a substrate (601) (see Yang, FIG. 6, [0107], [0113]), with the 
Regarding claim 5, Yang in view of O'Brien teaches the method of claim 3.
Yang discloses etching the top electrode (109) of the memory stack; etching the dielectric layer (104) and bottom electrode (100) (see Yang, FIG. 6, column 7, lines 3-12); performing charge particle treatment on the top electrode of the memory stack (see Yang, FIG. 7, column 7, lines 34-62).
Regarding claim 6, Yang in view of O'Brien teaches the method of claim 3.
Yang discloses etching the top electrode (109) of the memory stack; etching the dielectric layer (104) (see Yang, FIG. 6, column 7, lines 3-12); performing the charge particle treatment on the bottom electrode (110) of the memory stack (see Yang, FIG. 7, column 7, lines 34-62).
Regarding claim 7, Yang in view of O'Brien teaches the method of claim 3.
Yang discloses wherein the bottom electrode (110), the dielectric layer (104), and the top electrode (110) define a Resistive Random Access Memory (RRAM) device memory stack (see Yang, column 1, lines 46-51).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2020/0203603) in view of Abdelmoula (US 2015/0318472).
Regarding claim 1, Glassman discloses, in FIGS. 2A-2G and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a metal interconnect electrode (202) (see Glassman, FIG. 2A, [0052]-[0053]); 

Glassman does not explicitly disclose performing a charge particle treatment on at least one of the plurality of layers of the memory stack, wherein the charge particle treatment is applied to a hard mask arranged over the memory stack and the bottom electrode of the memory stack.
Abdelmoula teaches performing a charge particle treatment on at least one of the plurality of layers of the memory stack, wherein the charge particle treatment is applied to a hard mask (54) arranged over the memory stack (46, 50, 52) and the bottom electrode (46) of the memory stack (see Abdelmoula, FIG. 8E, [0055]-[0059]: hard mask 54 is arranged over memory stack 46, 50, 52 and bottom electrode 46).
Glassman and Abdelmoula are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glassman with the features of Abdelmoula because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Glassman to include performing a charge particle treatment on at least one of the plurality of layers of the memory stack, wherein the charge particle treatment is applied to a hard mask arranged over the memory stack and the bottom electrode of the memory stack, as taught by Abdelmoula, in order to 
Regarding claim 7, Glassman in view of Abdelmoula teaches the method of claim 1.
Glassman discloses wherein the bottom electrode (210), the dielectric layer (212, 214), and the top electrode (218) define a Resistive Random Access Memory (RRAM) device memory stack (250) (see Glassman, FIG. 2E, [0061]-[0064]).
Claim 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 10,700,124) in view of O'Brien (US 2020/0227474).
Regarding claim 8, Yang discloses, in FIG. 7 and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a bottom electrode (100); 
forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode (109), the bottom electrode (100), and a dielectric layer (104) between the top electrode and the bottom electrode; 
performing a charge particle treatment on at least one of the plurality of layers of the memory stack, wherein the charge particle treatment is applied to a hard mask (130) arranged over the memory stack and the bottom electrode of the memory stack (see Yang, column 4, lines 16-60; column 7, lines 34-62).
Yang does not explicitly disclose forming a spacer on a sidewall of at least a portion of the memory stack, wherein the spacer prevents a short between the top electrode and the bottom electrode.

Yang and O’Brian are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the features of O’Brian because they are from the same field of endeavor
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang to include forming a spacer on a sidewall of at least a portion of the memory stack, wherein the spacer prevents a short between the top electrode and the bottom electrode, as taught by O’Brian, in order to minimize potential oxidation (see O’Brian, [0099]).
Regarding claim 9, Yang in view of O'Brien teaches the method of claim 8.
Yang does not explicitly disclose wherein the memory stack is formed on a metal interconnect electrode, wherein dimensions of the memory stack are larger than the metal interconnect electrode.
O’Brian teaches wherein the memory stack (104, 101) is formed on a metal interconnect electrode (116), wherein dimensions (in horizontal direction) of the memory stack are larger than the metal interconnect electrode (see O’Brian, FIG. 6, [0044], [0059], [0105]), in order to connect the memory stack to a access transistor (see O’Brian, [0102], [0105]).
Regarding claim 10, Yang in view of O'Brien teaches the method of claim 9.
O’Brian teaches wherein the metal interconnect electrode (116) is formed on a surface of a metal interconnect layer (618) (see O’Brian, FIG. 6, [0114]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 9.
Regarding claim 11, Yang in view of O'Brien teaches the method of claim 9.
O’Brian teaches wherein the metal interconnect layer (618) is formed in an inter-level dielectric (620) over a substrate (see Yang, FIG. 6, [0107], [0113]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 9.
Regarding claim 12, Yang in view of O'Brien teaches the method of claim 9.
Yang discloses etching the top electrode (109) of the memory stack; etching the dielectric layer (104) and bottom electrode (100) (see Yang, FIG. 6, column 7, lines 3-12); performing charge particle treatment on the top electrode of the memory stack (see Yang, FIG. 7, column 7, lines 34-62).
Regarding claim 13, Yang in view of O'Brien teaches the method of claim 9.
Yang discloses etching the top electrode (109) of the memory stack; etching the dielectric layer (104) (see Yang, FIG. 6, column 7, lines 3-12); performing the charge particle treatment on the bottom electrode (110) of the memory stack (see Yang, FIG. 7, column 7, lines 34-62).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2020/0203603) in view of Abdelmoula (US 2015/0318472).
Regarding claim 8, Glassman discloses, in FIG. 2G and in related text, a method of fabricating a resistive switching device, the method comprising: 
forming a bottom electrode (210); 
forming a memory stack comprising a plurality of layers, wherein the plurality of layers includes a top electrode (218), a bottom electrode (210), and a dielectric layer (212, 214) between the top electrode and the bottom electrode; 
forming a spacer (224) on a sidewall of at least a portion of the memory stack (see Glassman, [0062]-[0064]).
Since the spacer (224) is on a path between the top electrode (218) and the bottom electrode (210), and is an electrical insulator (dielectric) (see Glassman, FIG. 2G, [0063]), Glassman inherently discloses wherein the spacer prevents a short (electrical short) between the top electrode and the bottom electrode.
Glassman does not explicitly disclose performing a charge particle treatment on at least one of the plurality of layers of the memory stack, wherein the charge particle treatment is applied to a hard mask arranged over the memory stack and the bottom electrode of the memory stack.
Abdelmoula teaches performing a charge particle treatment on at least one of the plurality of layers of the memory stack (46, 50, 52), wherein the charge particle treatment is applied to a hard mask (54) arranged over the memory stack and the bottom electrode of the memory stack (see Abdelmoula, FIG. 8E, [0055]-[0059]: hard mask 54 is arranged over memory stack 46, 50, 52 and bottom electrode 46).
Glassman and Abdelmoula are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Glassman to include performing a charge particle treatment on at least one of the plurality of layers of the memory stack, wherein the charge particle treatment is applied to a hard mask arranged over the memory stack and the bottom electrode of the memory stack, as taught by Abdelmoula, in order to lower resistance of oxide layer and generate conductive filament (see Abdelmoula, [0060]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811